Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

 DAVID POSCHMANN,

                  Plaintiff,
 v.
                                                                       CASE NO.

 RAGGED EDGE RESORT, LLC,

             Defendant.
 _________________________________/

                                            COMPLAINT

         Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

 Defendant, RAGGED EDGE RESORT, LLC, for injunctive relief pursuant to the Americans

 With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as

 follows:

                                          JURISDICTION

         1. This court has subject-matter jurisdiction since this action arises pursuant to 28

 U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon

 Defendant's violations of Title III of the ADA.

                                               VENUE

         2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because

 Defendant is a resident of this district and the facility, whose online reservation system is at issue

 herein, is situated in this district.

                                              PARTIES

         3. Plaintiff, David Poschmann, is an individual who is over eighteen years of age and

 sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited in
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 2 of 9



 performing one or more major life activities due to the amputation of his right leg in 2012.

 Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

 has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

 Vehicles. The online hotel reservation system for Defendant's hotel, as well as numerous third

 party reservations services that provide the public with the ability to reserve a room at

 Defendant’s hotel, fail to comply with any of the requirements of 28 C.F.R. §36.302(e) and

 therefore Plaintiff's full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations offered thereon are restricted and limited because of

 Plaintiff’s disability and will be restricted in the future unless and until Defendant is compelled

 to comply with the ADA’s requirements with regard to the online reservations services providing

 for reserving rooms at Defendant’s hotel. Plaintiff intends to visit the online reservation services

 described herein in the near future, and within thirty (30) days, to book a hotel room and utilize

 the goods, services, facilities, privileges, advantages and/or accommodations being offered

 and/or to test the online reservation services for compliance with 28 C.F.R. §36.302(e).

          4. Defendant is the owner and operator of the Ragged Edge Resort located at 243

 Treasure Harbor Drive in Islamorada, Florida (“the Ragged Edge”). The online reservation

 system for the Ragged Edge is found at www.ragged-edge.com. Third party reservation services

 which provide for the reserving of rooms at the Ragged Edge (none of which provide for the

 reserving of rooms that are identified or described as accessible and none of which describe the

 accessible or inaccessible features within the common areas of the Ragged Edge) are:

 booking.com and hotels.com (the “Third Party Reservations Services”). The Ragged Edge’s

 reservation system and the Third Party Reservations Services are collectively referred to herein

 as the (“Reservations Services”).




                                                    2
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 3 of 9



                  CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

           5.     On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

 ADA was to provide a clear and comprehensive national mandate for the elimination of

 discrimination against individuals with disabilities and to provide clear, strong, consistent,

 enforceable standards addressing said discrimination, invoking the sweep of congressional

 authority in order to address the major areas of discrimination faced day-to-day by people with

 disabilities to ensure that the Federal government plays a central role in enforcing the standards

 set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

            6.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

 Department of Justice (“DOJ”), Office of the Attorney General, published revised regulations for

 Title III of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

 requirements of the ADA. Public accommodations, including places of lodging, were required to

 conform to these regulations on or before March 15, 2012.

            7.    On March 15, 2012, new regulations implementing Title III of the ADA took

 effect, imposing significant new obligations on inns, motels, hotels and other "places of

 lodging". 28 C.F.R. §36.302(e) states:

         ''(1) Reservations made by places of lodging. A public accommodation that owns, leases
 (or leases to), or operates a place of lodging shall, with respect to reservations made by any
 means, including by telephone, in-person, or through a third party -
 (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
 make reservations for accessible guest rooms during the same hours and in the same manner
 as individuals who do not need accessible rooms;
 (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
 reservations service in enough detail to reasonably permit individuals with disabilities to assess
 independently whether a given hotel or guest room meets his or her accessibility needs; 1

 1
  The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
 Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
 provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of



                                                         3
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 4 of 9



 (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
 other guest rooms of that type have been rented and the accessible room requested is the only
 remaining room of that type;
 (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
 that the guest rooms requested are blocked and removed from all reservations systems; and
 (v) Guarantee that the specific accessible guest room reserved through its reservations service is
 held for the reserving customer, regardless of whether a specific room is held in response to
 reservations made by others."
           8. The DOJ Official Comments to 28 C.F.R.§ 36.302(e) (1) specifically address the

 common use of third party reservations services in the hotel industry and the hotel industry’s

 attempts to exclude such sites from the requirements of the regulation. In rejecting this request,

 the DOJ, in the DOJ Official Comments, states as follows:

          “Hotels and organizations commenting on their behalf also requested that the
          language be changed to eliminate any liability for reservations made through
          third parties, arguing that they are unable to control the actions of unrelated
          parties. The rule, both as proposed and as adopted, requires covered public
          accommodations to ensure that reservations made on their behalf by third parties
          are made in a manner that results in parity between those who need accessible
          rooms and those who do not.”

          9.     The Ragged Edge is a place of public accommodation that owns and/or leases and

 operates a place of lodging pursuant to the ADA. The Reservations Services enable members of

 the public to reserve a guest room at the Ragged Edge by the night. The Reservations Services

 are subject to the requirements of 28 C.F.R.§ 36.302(e) in that Defendant is responsible for said

 compliance.

          10.    Most recently, during September, 2020 Plaintiff attempted to specifically identify

 and book a guaranteed reservation for an accessible hotel room at the Ragged Edge from the



 Justice's official comments state that "information about the Hotel should include, at a minimum, information about
 accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
 route to the accessible room or rooms. In addition to the room information described above, these hotels should
 provide information about important features that do not comply with the 1991 Standards." An agency's
 interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
 must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
 the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                             4
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 5 of 9



 Reservations Services but was unable to do so due to the failure of these services to comply with

 the requirements set forth in paragraph 7.

        11.   Plaintiff is an advocate of the rights of similarly situated disabled persons and,

 pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

 for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

 places of public accommodation, including online reservation systems for places of lodging, are

 in compliance with the ADA.

        12.   Defendant has discriminated against Plaintiff by denying him access to and full and

 equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations

 offered at the Ragged Edge through the Reservations Services due to the substantive ADA

 violations contained thereon.

        COUNT I-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                 THE RAGGED EDGE’S RESERVATION SYSTEM

        13.   Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

        14.   The online reservation system for the Ragged Edge encountered by Plaintiff when

 he visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When

 Plaintiff visited the Ragged Edge’s online reservation system he tried to make a reservation for

 an accessible hotel room at the Ragged Edge, since he requires an accessible hotel room due to

 the amputation of his right leg, but it was not possible to make such a reservation. It was possible

 to reserve a hotel room that was not accessible. For this reason Defendant has no policy, practice,

 or procedure in place to ensure that individuals with disabilities can make reservations for

 accessible hotel rooms during the same hours and in the same manner as individuals who do not

 need accessible hotel rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When

 Plaintiff visited the Ragged Edge’s online reservation system he searched the site for the



                                                  5
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 6 of 9



 identification and descriptions of accessible features at the Ragged Edge and hotel rooms offered

 through the reservation service so that he could assess independently whether the Ragged Edge

 or a specific hotel room met his accessibility needs in light of his disability but the reservation

 service contained no such descriptions at all. This constitutes a violation of 28 C.F.R.§

 36.302(e)(1)(ii). In light of the foregoing, Defendant also necessarily violated 28 C.F.R.

 §36.302(e)(1)(iii)-(v) in that since the online reservation service does not describe any accessible

 hotel room and does not, in turn, allow the reserving of such accessible hotel room, the Website

 cannot hold such unavailable accessible hotel room in the reservation system until all other units

 have been rented, block such unavailable accessible hotel rooms from the system once reserved,

 and guaranty that such unavailable accessible hotel rooms will be held for the reserving customer

 as required by sections (iii) - (v) respectively.

       15. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and

 he reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendant is required to correct the ADA violations to the online reservation system for the

 Ragged Edge and maintain the online reservation system and accompanying policies in a manner

 that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

        16.   Plaintiff has retained the undersigned counsel for the filing and prosecution of this

 action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

 including litigation expenses and costs pursuant to 42 U.S.C. §12205.

        17. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

 consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and




                                                     6
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 7 of 9



 maintain its online reservation system in accordance with the requirements set forth in paragraph

 7 above.2

          WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

 injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

 to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

 Defendant to alter and maintain the online reservation system for the Ragged Edge in accordance

 with the requirements set forth in paragraph 7 above, and awarding Plaintiff reasonable

 attorneys’ fees, litigation expenses, including expert fees, and costs.

         COUNT II-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                   THE THIRD PARTY RESERVATION SERVICES

          18.    Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

          19.    The ADA violations for the Third Party Reservations Services consist of the

 following:

          a)       A failure of any policy, practice, or procedure ensuring that individuals with
                   disabilities can make reservations for accessible guest rooms during the same
                   hours and in the same manner as individuals who do not need accessible rooms;

          b)       A failure to identify and describe accessible features in the hotel and guest rooms
                   offered through the reservations service in enough detail to reasonably permit
                   individuals with disabilities to assess independently whether the hotel or
                   specific guest rooms meets his or her accessibility needs;

          c)       A failure to ensure that accessible guest rooms are held for use by individuals
                   with disabilities until all other guest rooms of that type have been rented
                   and the accessible room requested is the only remaining room of that type;


 2
   The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
 enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of hotel rooms
 at the Ragged Edge, and the number and type of hotel rooms, beds, accommodations and amenities offered in the
 various unit types change from time to time, the availability of accessible units must be re-dispersed across these
 various price points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of
 the foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the Ragged
 Edge, the online reservations system must continuously be updated to properly reflect and describe Defendant's
 compliance with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R.
 36.302(e)(1).


                                                           7
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 8 of 9



          d)       A failure to reserve, upon request, accessible guest rooms or specific types of
                   guest rooms and ensure that the guest rooms requested are blocked and removed
                   from all reservations systems; and

          e)       A failure to guarantee that the specific accessible guest room reserved through the
                   reservations service is held for the reserving customer, regardless of whether a
                   specific room is held in response to reservations made by others.
          20.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

 and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

 Defendant enacts appropriate policies and makes reasonable efforts to make accessible rooms

 available through the Third Party Reservation Services and provides these services with

 information concerning the accessible and inaccessible features of the Ragged Edge and

 accessible rooms such that the operators of the sites are able to correct the ADA violations on the

 sites and maintain them, as to the Ragged Edge, in a manner that is consistent with and

 compliant with the requirements of 28 C.F.R. §36.302(e).

          21.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

 action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

 including litigation expenses and costs pursuant to 42 U.S.C. §12205.

          22.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

 consistent with the ADA, to accommodate the disabled in accordance with the requirements set

 forth in paragraph 7 above.3


 3
   The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
 enforce, a policy requiring regular monitoring of the online Reservation Services. As rates and classes of rooms
 change at the Ragged Edge, and the number and type of beds, accommodations and amenities offered in the various
 room types change from time to time, the availability of accessible rooms must be re-dispersed across these various
 price points, classes, as well as across rooms with disparate features (2010 ADA Standard 224.5). In light of the
 foregoing, to reflect physical changes at the Ragged Edge, the Reservations Services must continuously be updated
 to properly reflect and describe Defendant's compliance with the substantive ADA Standards regarding accessible
 hotel rooms in accordance with 28 C.F.R. 36.302(e)(1), which can only be accomplished with Defendant’s
 cooperation and participation with these Reservation Services.



                                                           8
Case 2:20-cv-14329-KMM Document 1 Entered on FLSD Docket 09/18/2020 Page 9 of 9



        WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

 injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

 to implement policies, consistent with the ADA, to accommodate the disabled, and to make

 reasonable efforts to have accessible rooms available for reserving through the Third Party

 Reservation Services by providing these services with information concerning the accessible and

 inaccessible features of the Hotel and accessible rooms such that the operators of these sites are

 able to correct the ADA violations on the site and maintain them, as to the Ragged Edge, in a

 manner that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e), and

 awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees and costs.

                                                       s/Drew M. Levitt
                                                       DREW M. LEVITT
                                                       Florida Bar No: 782246
                                                       drewmlevitt@gmail.com
                                                       LEE D. SARKIN
                                                       Florida Bar No. 962848
                                                       Lsarkin@aol.com
                                                       4700 N.W. Boca Raton Boulevard, Ste. 302
                                                       Boca Raton, Florida 33431
                                                       Telephone (561) 994-6922
                                                       Facsimile (561) 994-0837
                                                       Attorneys for Plaintiff




                                                  9
